 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE
 8    GREGORY WAYNE CAGE, JR,
 9                  Plaintiff,
                                                                Case No. C20-1063RSL
10           v.
                                                                ORDER OF DISMISSAL
11    TODD BOSHAW, et al.,
12                  Defendants.
13

14
                   On February 5, 2021, the Honorable Michelle L. Peterson, United States
15
     Magistrate Judge, issued a Report and Recommendation in the above-captioned matter. That
16
     Report and Recommendation was mailed to plaintiff but was returned unopened on February
17
     25, 2021. This Court issued an Order to Show Cause on March 8, 2021. That order was
18
     returned unopened on March 12, 2021, as plaintiff apparently no longer resides at the address
19
     on file with the Court.
20
                   Local Civil Rule 41(b)(2) requires parties to notify the court of any change of
21
     current mailing address or email address. Local Rule 41(b)(2) further provides that “[i]f mail
22
     directed to a pro se plaintiff by the clerk is returned by the Postal Service, or if email is
23
     returned by the internet service provider, and if such plaintiff fails to notify the court and
24
     opposing parties within 60 days thereafter of his or her current mailing or email address, the
25
     court may dismiss the action without prejudice for failure to prosecute.”
26

     ORDER OF DISMISSAL - 1
 1                ACCORDINGLY, because the Court finds that plaintiff has failed to prosecute
 2   this case by failing to notify the Court of his new address, it is hereby ORDERED that this
 3   action is DISMISSED without prejudice.
 4                DATED this 19th day of May, 2021.
 5

 6

 7                                            A
                                              Robert S. Lasnik
 8
                                              United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     ORDER OF DISMISSAL - 2
